By Judge Melvin R. Hughes, Jr.
After the jury returned a verdict in plaintiffs favor in the amount of $2,665.30, plaintiff moved to set the verdict aside, or alternatively for additur. The ground for the motion was that the jury must have disregarded the court’s instructions because the award did not include compensation for pain and suffering. Defendant opposed the motion arguing that it was within the jury’s province to reject any claim of pain and suffering because in this case the plaintiff did not testify. The court denied the motion. After telephoning counsel the next day, the court has reconsidered the motion and again decides that the motion ought to be denied.
The $2,665.30 is the amount of special damages adduced by the plaintiff’s evidence. The accident was a “low impact” collision which occurred while plaintiff was attempting to turn into a parking lot from a street. Defendant was moving out from a parked position adjacent to the parking lot driveway on that street and collided with plaintiff. Both vehicles were travelling at a very minimal speed immediately prior to impact.
A record of physical therapy treatments was provided to the jury without objection. On these, there are various notations corresponding with thirty dates plaintiff had treatment over a three month period. Typically, each starts with “still having pain” or “feels pain,” etc., attributing such statements to plaintiff on each visit. Plaintiff argues that these supplied clear, direct evidence to the jury that plaintiff experienced pain and suffering, which the jury apparently and impermissibly chose to ignore in its award.
*485That evidence of pain and suffering was before the jury is clear. However, the plaintiff, by his testimony, was not before the jury. The jury could have chosen to disregard the record evidence because plaintiff was not “there” to support and urge its acceptance. The jury could have concluded that without testifying plaintiff was not willing to give the evidence backing and without such, it was not worthy of acceptance.
For these reasons, the court will follow the verdict and enter judgment accordingly.